  Case 15-20136         Doc 37     Filed 01/07/19 Entered 01/07/19 07:24:14              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-20136
         WILLIE A WILLIAMS
         EUNISA Y WILLIAMS
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/09/2015.

         2) The plan was confirmed on 08/25/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/26/2017.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-20136        Doc 37       Filed 01/07/19 Entered 01/07/19 07:24:14                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $18,450.00
       Less amount refunded to debtor                          $1,500.95

NET RECEIPTS:                                                                                   $16,949.05


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $723.70
    Other                                                                    $45.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,768.70

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN FAMILY INSURANCE        Unsecured      5,701.12            NA              NA            0.00       0.00
Arnoldharris                     Unsecured         283.00           NA              NA            0.00       0.00
BAXTER CREDIT UNION              Unsecured          39.00           NA              NA            0.00       0.00
BAXTER CREDIT UNION              Unsecured          47.00           NA              NA            0.00       0.00
CAINE & WEINER                   Unsecured         146.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     10,000.00     13,783.43        13,783.43           0.00       0.00
CNAC                             Unsecured      9,341.00            NA              NA            0.00       0.00
Commonwealth Financial           Unsecured         259.00           NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured     16,358.00     16,143.77        16,143.77           0.00       0.00
CREDIT PROTECTION                Unsecured      3,515.00            NA              NA            0.00       0.00
ENHANCED RECOVERY CORP           Unsecured         829.00           NA              NA            0.00       0.00
GREATER CHICAGO FINANCE          Unsecured      3,672.00       3,717.60        3,717.60           0.00       0.00
HARRIS & HARRIS                  Unsecured         483.00           NA              NA            0.00       0.00
HARRIS & HARRIS                  Unsecured      1,499.00            NA              NA            0.00       0.00
HARVARD COLLECTIONS SERVICE      Unsecured         316.00           NA              NA            0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority            0.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SERV         Unsecured      1,503.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       2,823.00       9,307.30        9,307.30      2,684.77        0.00
INTERNAL REVENUE SERVICE         Priority       2,500.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      8,000.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      1,755.00       1,285.32        1,285.32           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Secured        8,775.00     12,487.01        11,650.00      6,012.02     993.22
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      2,712.01           0.00          837.01           0.00       0.00
MCSI INC                         Unsecured         200.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         200.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         200.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         260.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         202.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         250.00        750.00          750.00           0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         337.00      1,215.00        1,215.00           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-20136       Doc 37       Filed 01/07/19 Entered 01/07/19 07:24:14                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal       Int.
Name                                Class   Scheduled        Asserted      Allowed         Paid          Paid
MUNICIPAL COLLECTIONS OF AMER   Unsecured         337.00             NA           NA             0.00        0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         337.00             NA           NA             0.00        0.00
Osi Collect                     Unsecured         206.00             NA           NA             0.00        0.00
OVERLAND BOND & INVESTMENTS     Unsecured     13,066.00       17,682.94     17,682.94            0.00        0.00
SOUTHWEST CREDIT SYSTEM         Unsecured         301.00             NA           NA             0.00        0.00
SPRINT NEXTEL                   Unsecured            NA         1,180.67     1,180.67            0.00        0.00
SPRINT NEXTEL                   Unsecured            NA         2,027.01     2,027.01            0.00        0.00
SPRINT NEXTEL                   Unsecured            NA         1,420.42     1,420.42            0.00        0.00
SPRINT NEXTEL                   Unsecured            NA         1,915.79     1,915.79            0.00        0.00
SUMMIT ACCOUNT RESOLUTION       Unsecured         680.00             NA           NA             0.00        0.00
T-MOBILE/T-MOBILE USA INC       Unsecured         361.00          360.82       360.82            0.00        0.00
T-MOBILE/T-MOBILE USA INC       Unsecured            NA           218.41       218.41            0.00        0.00
TSI 980                         Unsecured         783.00             NA           NA             0.00        0.00
TSI 980                         Unsecured         286.00             NA           NA             0.00        0.00
TSI 980                         Unsecured      1,026.00              NA           NA             0.00        0.00
TSI 980                         Unsecured          70.00             NA           NA             0.00        0.00
TSI 980                         Unsecured         284.00             NA           NA             0.00        0.00
WORLD DISCOUNT AUTO             Secured        4,425.00             0.00     4,425.00       2,175.43      314.91


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                 $0.00                 $0.00
      Mortgage Arrearage                                    $0.00                 $0.00                 $0.00
      Debt Secured by Vehicle                          $16,075.00             $8,187.45             $1,308.13
      All Other Secured                                     $0.00                 $0.00                 $0.00
TOTAL SECURED:                                         $16,075.00             $8,187.45             $1,308.13

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                $0.00              $0.00                  $0.00
       All Other Priority                                  $9,307.30          $2,684.77                  $0.00
TOTAL PRIORITY:                                            $9,307.30          $2,684.77                  $0.00

GENERAL UNSECURED PAYMENTS:                            $62,538.19                    $0.00               $0.00


Disbursements:

       Expenses of Administration                              $4,768.70
       Disbursements to Creditors                             $12,180.35

TOTAL DISBURSEMENTS :                                                                          $16,949.05



UST Form 101-13-FR-S (09/01/2009)
  Case 15-20136         Doc 37      Filed 01/07/19 Entered 01/07/19 07:24:14                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
